ITEMID: 001-22108
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: HILL v. SPAIN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Brian Anthony Hill, is a British national, who was born in 1963 and lives in Gloucester (UK).
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 20 November 1986, the Provincial High Court of Valencia convicted the applicant and his brother of arson and sentenced them to a term of imprisonment of six years and one day. The applicant lodged an appeal (recurso de casación) to the Spanish Supreme Court. On 6 July 1988, the Supreme Court rejected the appeal. The amparo appeal to the Constitutional Court was rejected on 8 May 1989.
On 1 October 1992, the applicant and his brother submitted an application to the UN Human Rights Committee complaining that their right to a fair trial had been breached by the Spanish courts, namely the Provincial High Court of Valencia. Invoking several provisions of the International Covenant on Civil and Political Rights, they complained of the judicial authorities’ repeated refusal to grant bail before the trial, of the lack of competent interpreters during the interrogation by the police, that during the trial the legal aid lawyer had not defended them properly, and that his brother had been denied the right to defend himself in person.
On 2 April 1997, the Human Rights Committee found Spain to be in breach of Articles 9 § 3, 10 and 14 § 3 (c) and 5 of the Covenant. In the subsequent response given to the Human Rights Committee’ findings, the Spanish Government, on 9 October 1997, guaranteed the applicant the right to administrative and judicial redress by the way of domestic legal procedures and, if necessary, by means of supranational organisations.
On 10 June 1998, the applicant instituted two sets of proceedings. First, he claimed compensation from the Ministry of Justice for the defective operation of the machinery of justice under sections 292 and seq., of the Judicature Act (Ley Orgánica del Poder Judicial LOPJ). This appeal is still pending. Secondly, he lodged a judicial appeal with the Provincial High Court of Valencia asking for the annulment of the criminal proceedings. On 12 November 1999, the Provincial High Court of Valencia rejected the appeal on the ground that it had not been lodged within the specified time limit of five years after the notification of the judgment of 20 November 1986. Invoking Article 24 of the Spanish Constitution (right to a fair trial), the applicant lodged an amparo appeal with the Constitutional Court. By a decision of 13 November 2000, the Constitutional Court rejected the amparo appeal. The Court declared that granting compensation for the defective operation of the machinery of justice could be considered in certain circumstances as effective reparation in the case of a violation of Article 24 of the Constitution. However, when a person had been deprived of his liberty as in the present case, the grant of compensation was not the most appropriate way of remedying the infringement of fundamental rights. In these cases, the nullity appeal was not the only possibility and the applicant had at his disposal either an application for a retrial (recurso de revisión) or an application based on judicial error. The court came to the conclusion that the alleged violation could still be remedied. Consequently, it rejected the amparo appeal for non-exhaustion.
